       Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NATIONAL CREDIT UNION ADMINISTRATION
 BOARD, as Liquidating Agent of U.S. Central Federal             Case No. 14-cv-10067-KPF-SN
 Credit Union, Western Corporate Federal Credit Union,
 Members United Corporate Federal Credit Union,
 Southwest Corporate Federal Credit Union, and
 Constitution Corporate Federal Credit Union,

 and

 GRAEME W. BUSH, as Separate Trustee of
 NCUA GUARANTEED NOTES TRUST 2010-R1,
 NCUA GUARANTEED NOTES TRUST 2010-R2,
 NCUA GUARANTEED NOTES TRUST 2010-R3,
 NCUA GUARANTEED NOTES TRUST 2011-R2,
 NCUA GUARANTEED NOTES TRUST 2011-R4,
 and NCUA GUARANTEED NOTES TRUST 2011-M1,

                                       Plaintiffs,

                -against-

 WELLS FARGO BANK, NATIONAL ASSOCIATION,

                                       Defendant.


            DECLARATION OF TRACY V. SCHAFFER IN SUPPORT OF
        DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (CORRECTED)

        I, Tracy V. Schaffer, an attorney admitted to practice before this Court, affirm

the following under penalty of perjury pursuant to 28 U.S.C. § 1746:

       1.     I am a partner of the law firm of Jones Day, attorneys for Defendant

Wells Fargo Bank, N.A. (“Wells Fargo”) in this action.

       2.     I submit this declaration in support of Wells Fargo’s Motion for Summary

Judgment in the above-captioned action. This declaration is made based on my personal

knowledge.

            THIS DOCUMENT CONTAINS INFORMATION DESIGNATED
        BY THE PARTIES AS CONFIDENTIAL AND HIGHLY CONFIDENTIAL
                                   -1-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 2 of 20




       3.     Attached hereto as Exhibit A is a chart entitled “No-Discovery Loans,” submitted

under Federal Rule of Evidence 1006 as a summary of voluminous records.

(a)    I supervised the preparation of Exhibit A, which summarizes information relating to the

       loans at issue in this action for which Plaintiffs have adduced no evidence that Wells

       Fargo’s notice and enforcement duties were triggered by written notice or discovery of a

       representation and warranty (“R&W”) breach.

(b)    To prepare Exhibit A, certain documents, which are included as Exhibits to the

       accompanying Declaration of Thomas E. Lynch dated March 13, 2020 and submitted in

       support of Wells Fargo’s Motion for Summary Judgment (hereinafter, the “Lynch

       Decl.”), were reviewed to identify the documents Plaintiffs have identified as support for

       their contentions that Wells Fargo received written notice or discovered loan- and breach-

       specific R&W breaches with respect to the loans that Plaintiffs have identified as the

       basis for their R&W breach claims.

(c)    The four documents providing the basis for Exhibit A are: (i) Plaintiffs’ Supplemental

       Responses and Objections to Wells Fargo Bank, N.A.’s Contention Interrogatories to

       Plaintiffs, Pursuant to the Court’s June 21, 2017 Order (Feb. 1, 2019) (Exhibit 119 to the

       Lynch Decl. (“Lynch Ex.”)), (ii) the Opening Expert Report of Gary Shev, served in this

       action by Plaintiffs (Jan. 18, 2019), Exhibit 1 (Lynch Ex. 128)); (iii) the Excel file

       “HVMLT 2006-12 Claim Review.xlsx” produced by Plaintiffs to Wells Fargo on June 4,

       2019 as supplemental materials related to the Opening Report of Gary Shev (Lynch Ex.

       129); and (iv) the Reply Expert Report of Gary Shev to the Rebuttal Reports of Beverly

       Gentry, Kori Keith, and Joel Spolin, served in this action by Plaintiffs (Aug. 7, 2019),

       Exhibit 2 (Lynch Ex. 130)).




                                                -2-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 3 of 20




(d)   To compile the “Loan No.” and “Trust” columns of Exhibit A, Plaintiffs’ initial list of

      loans with alleged R&W breaches was extracted from Plaintiffs’ Supplemental

      Interrogatory Responses (Lynch Ex. 119), along with the identity of the Trust in which

      the loans are located. The list was narrowed, based upon the Opening Expert Report of

      Gary Shev served in this action by Plaintiffs (Jan. 18, 2019), Exhibit 1 (Lynch Ex. 128),

      the Excel file “HVMLT 2006-12 Claim Review.xlsx” produced by Plaintiffs to Wells

      Fargo on June 4, 2019 as supplemental materials related to the Opening Report of Gary

      Shev (Lynch Ex. 129), and the Reply Expert Report of Gary Shev to the Rebuttal Reports

      of Beverly Gentry, Kori Keith, and Joel Spolin, (Aug. 7, 2019), Exhibit 2 (Lynch Ex.

      130), by excluding the loans for which Plaintiffs’ reunderwriting expert did not identify

      R&W breaches. This list of 4,328 loans was then supplemented with the following

      information.

(e)   The “Deficiency of Purported Evidence of Discovery or Notice Adduced by Plaintiffs”

      column of Exhibit A was compiled based upon Plaintiffs’ Supplemental Interrogatory

      Responses (Lynch Ex. 119), which identifies the type of discovery or written notice of

      R&W breaches Plaintiffs allege Wells Fargo received. Based on Plaintiffs’ Supplemental

      Interrogatory Responses (Lynch Ex. 119), loans for which Plaintiffs have not identified

      R&W breach-specific evidence that Wells Fargo discovered or received written notice of

      alleged R&W breaches are listed with an entry on Exhibit A indicating “No R&W

      breach-specific evidence” in the column with the heading “Deficiency of Purported

      Evidence of Discovery or Notice Adduced by Plaintiffs.” Also based on Plaintiffs’

      Supplemental Interrogatory Responses (Lynch Ex. 119), loans for which Plaintiffs have

      not identified loan-specific evidence that Wells Fargo received written notice or




                                              -3-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 4 of 20




       otherwise discovered alleged R&W breaches are identified with an entry stating “No

       loan-specific evidence” in the column with the heading “Deficiency of Purported

       Evidence of Discovery or Notice Adduced by Plaintiffs.”

       4.      Attached hereto as Exhibit B is a chart entitled “Separate Trustee Loans,”

submitted under Federal Rule of Evidence 1006 as a summary of voluminous records.

(a)    I supervised the preparation of Exhibit B, which summarizes information relating to loans

       at issue in this action for which Wells Fargo’s repurchase-related obligations were

       delegated to a separate trustee by court order before the date that Plaintiffs allege Wells

       Fargo was required to act.

(b)    To prepare Exhibit B, certain documents identified as Exhibits to the Lynch Declaration

       were reviewed to identify loans underlying Plaintiffs’ claims for which Wells Fargo’s

       repurchase-related obligations were delegated to a separate trustee by court order before

       the date that Plaintiffs allege Wells Fargo was required to act.

(c)    The documents cited in Exhibit B are:

            o Plaintiffs’ Supplemental Responses to Wells Fargo’s Contention
              Interrogatories (Lynch Ex. 119)
            o Opening Expert Report of Gary Shev, served in this action by Plaintiffs
              (Jan. 18, 2019), Exhibit 1 (Lynch Ex. 128)
            o Excel file “HVMLT 2006-12 Claim Review.xlsx” produced by Plaintiffs to Wells
              Fargo on June 4, 2019 as supplemental materials related to the Opening Report of
              Gary Shev (Lynch Ex. 129)
            o Reply Expert Report of Gary Shev to the Rebuttal Reports of Beverly Gentry,
              Kori Keith, and Joel Spolin, served in this action by Plaintiffs (Aug. 7, 2019),
              Exhibit 2 (Lynch Ex. 130)
            o Notice to Holders for the FFML 2006-FF15 Trust (Oct. 8, 2013) (Lynch Ex. 104)
            o Notice to Holders for the FFML 2006-FF17 Trust (Oct. 8, 2013) (Lynch Ex. 106)
            o Notice to Holders for the HVMLT 2007-1 Trust (Sept. 7, 2012) (Lynch Ex. 108)




                                                -4-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 5 of 20




(d)    The “Loan No.” and “Trust” columns of Exhibit B are based upon the same analysis

       regarding Exhibit A described above. That list of loans was then supplemented with the

       following information.

(e)    The entries in the “Separate Trustee Effective Date” column of Exhibit B were identified

       based upon a review of the Notice to Holders (Lynch Exs. 104, 106, and 108) regarding

       each separate trustee appointment, which identifies the “effective date” of the

       appointment of the separate trustee, and the corresponding dates are listed with an entry

       in Exhibit B. The entries in the “Claimed Enforcement Date” column are identified in

       Plaintiff’s Supplemental Interrogatory Responses (Lynch Ex. 119). The entries in the

       “Claimed Enforcement Date” column were then compared against the dates identified

       with an entry in the corresponding “Separate Trustee Effective Date” column. Only loans

       for which the “Claimed Enforcement Date” is after the effective date of the separate

       trustee appointment identified in the “Separate Trustee Effective Date” column are

       included in Exhibit B.

       5.     Attached hereto as Exhibit C is a chart entitled “R&W Compliance Loans,”

submitted under Federal Rule of Evidence 1006 as a summary of voluminous records.

(a)    I supervised the preparation of Exhibit C, which summarizes information relating to the

       loans at issue in this action for which Plaintiffs have not adduced evidence that Wells

       Fargo failed to comply with its notice and enforcement obligations.

(b)    To prepare Exhibit C, certain documents, which are included as Exhibits to the Lynch

       Declaration, were reviewed to identify loans at issue in this action for which Plaintiffs

       have not adduced evidence that Wells Fargo failed to comply with its notice and

       enforcement obligations.



                                                -5-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 6 of 20




(c)   The documents cited in Exhibit C are:

         o Plaintiffs’ Supplemental Responses to Wells Fargo’s Contention
           Interrogatories (Lynch Ex. 119)
         o Opening Expert Report of Gary Shev, served in this action by Plaintiffs
           (Jan. 18, 2019), Exhibit 1 (Lynch Ex. 128)
         o Excel file “HVMLT 2006-12 Claim Review.xlsx” produced by Plaintiffs to Wells
           Fargo on June 4, 2019 as supplemental materials related to the Opening Report of
           Gary Shev (Lynch Ex. 129)
         o Reply Expert Report of Gary Shev to the Rebuttal Reports of Beverly Gentry,
           Kori Keith, and Joel Spolin, served in this action by Plaintiffs (Aug. 7, 2019),
           Exhibit 2 (Lynch Ex. 130)
         o Apr. 1, 2013 FFML Demand (WF_NCUA_001692973-78) (Lynch Ex. 46)
         o Apr. 1, 2013 FFML Demand (WF_NCUA_001692979-84) (Lynch Ex. 48)
         o Apr. 19, 2012 FFML Demand (WF_NCUA_000228074-86) (Lynch Ex. 22)
         o Apr. 26, 2013 ABFC Demand (WF_NCUA_001693054-64) (Lynch Ex. 16)
         o Aug. 20, 2010 HVMLT Demand (WF_NCUA_000817172-259) (Lynch Ex. 63)
         o Aug. 23, 2010 HVMLT Demand (WF_NCUA_000069139-40) (Lynch Ex. 59)
         o Aug. 23, 2012 FFML Demand (WF_NCUA_001689745-49) (Lynch Ex. 41)
         o Apr. 27, 2012 Aurora Letter (WF_NCUA_000228749-59) (Lynch Ex. 24)
         o Apr. 5, 2012 Aurora Letter (WF_NCUA_000228074-86) (Lynch Ex. 22)
         o June 5, 2012 Aurora Letter (WF_NCUA_001692831-35) (Lynch Ex. 29)
         o June 6, 2012 Aurora Letter (WF_NCUA_000229169-74) (Lynch Ex. 32)
         o May 11, 2012 Aurora Letter (WF_NCUA_000069683-87) (Lynch Ex. 26)
         o Dec. 7, 2010 HVMLT Demand (WF_NCUA_0002277301-07) (Lynch Ex. 69)
         o Dec. 8, 2011 HVMLT Demand (WF_NCUA_000071623-26) (Lynch Ex. 85)
         o Feb. 29, 2012 HVMLT Demand (WF_NCUA_000281308-13) (Lynch Ex. 92)
         o Feb. 7, 2012 HVMLT Demand (WF_NCUA_000281241-307) (Lynch Ex. 90)
         o Apr. 22, 2013 FHFA Letter (WF_NCUA_001693054-64) (Lynch Ex. 16)
         o June 20, 2013 FHFA Letter (WF_NCUA_001694261-77) (Lynch Ex. 19)
         o Jan. 18, 2011 HVMLT Demand (WF_NCUA_000818428-33) (Lynch Ex. 71)
         o Jan. 19, 2011 HVMLT Demand (WF_NCUA_000069189-90) (Lynch Ex. 65)
         o Jan. 24, 2011 HVMLT Demand (WF_NCUA_000069194-96) (Lynch Ex. 67)
         o Jan. 27, 2012 HVMLT Demand (WF_NCUA_000269692-96) (Lynch Ex. 88)
         o July 25, 2012 FFML Demand (WF_NCUA_000069998-700002) (Lynch Ex. 35)
         o July 30, 2012 FFML Demand (WF_NCUA_000070003-11) (Lynch Ex. 38)
         o June 18, 2012 FFML Demand (WF_NCUA_000229169-74) (Lynch Ex. 32)
         o June 26, 2013 ABFC Demand (WF_NCUA_001694261-77) (Lynch Ex. 19)
         o June 7, 2011 HVMLT Demand (WF_NCUA_000309573-760) (Lynch Ex. 76)
         o June 8, 2012 FFML Demand (WF_NCUA_000069683-87) (Lynch Ex. 26)
         o June 8, 2012 FFML Demand (WF_NCUA_001692831-35) (Lynch Ex. 29)
         o Feb. 24, 2012 Kasowitz Letter (WF_NCUA_000281234-40) (Lynch Ex. 94)
         o Feb. 6, 2012 Kasowitz Letter (WF_NCUA_000281308-13) (Lynch Ex. 92)
         o Jan. 25, 2012 Kasowitz Letter (WF_NCUA_000281241-307) (Lynch Ex. 90)
         o Nov. 15, 2011 Kasowitz Letter (WF_NCUA_000071623-26) (Lynch Ex. 85)
         o Mar. 16, 2012 HVMLT Demand (WF_NCUA_000281234-40) (Lynch Ex. 94)



                                              -6-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 7 of 20




         o   Mar. 9, 2011 HVMLT Demand (WF_NCUA_000069197-202) (Lynch Ex. 73)
         o   May 11, 2012 FFML Demand (WF_NCUA_000228749-59) (Lynch Ex. 24)
         o   May 19, 2010 HVMLT Demand (WF_NCUA_000816974-7014) (Lynch Ex. 61)
         o   Aug. 22, 2012 Nationstar Letter (WF_NCUA_001689744-49) (Lynch Ex. 41)
         o   July 20, 2012 Nationstar Letter (WF_NCUA_000069998-700002) (Lynch Ex. 35)
         o   July 23, 2012 Nationstar Letter (WF_NCUA_000070003-11) (Lynch Ex. 38)
         o   Mar. 27, 2013 Nationstar Letter (WF_NCUA_001692973-78) (Lynch Ex. 46)
         o   Mar. 27, 2013 Nationstar Letter (WF_NCUA_001692979-84) (Lynch Ex. 48)
         o   Sep. 28, 2012 Nationstar Letter (WF_NCUA_001690148-53) (Lynch Ex. 43)
         o   Nov. 2, 2011 HVMLT Demand (WF_NCUA_001574329-419) (Lynch Ex. 80)
         o   Nov. 29, 2011 HVMLT Demand (WF_NCUA_000750368-406) (Lynch Ex. 83)
         o   Nov. 9, 2011 HVMLT Demand (WF_NCUA_000312070-73) (Lynch Ex. 77)
         o   Oct. 12, 2010 HVMLT Demand (WF_NCUA_000816974-7014) (Lynch Ex. 61)
         o   Oct. 3, 2012 FFML Demand (WF_NCUA_001690148-53) (Lynch Ex. 43)
         o   Jan. 4, 2012 Premium Point Letter (WF_NCUA_000269692-96) (Lynch Ex. 88)
         o   Aug. 10, 2010 Quinn Emanuel Letter (WF_NCUA_000817172-259) (Lynch Ex.
             63)
         o   Dec. 29, 2010 Quinn Emanuel Letter (WF_NCUA_000818432-33) (Lynch Ex. 71)
         o   Mar. 6, 2011 Quinn Emanuel Letter (WF_NCUA_000069197-202) (Lynch Ex. 73)
         o   May 12, 2010 Quinn Emanuel Letter (WF_NCUA_000816974-7014) (Lynch Ex.
             61)
         o   May 24, 2011 Quinn Emanuel Letter (WF_NCUA_000309573-760) (Lynch Ex. 76)
         o   Nov. 12, 2010 Quinn Emanuel Letter (WF_NCUA_000277306-07) (Lynch Ex. 69)
         o   Nov. 23, 2011 Quinn Emanuel Letter (WF_NCUA_000750368-406) (Lynch Ex.
             83)
         o   Oct. 26, 2011 Quinn Emanuel Letter (WF_NCUA_000312070-73) (Lynch Ex. 77)
         o   Oct. 27, 2011 Quinn Emanuel Letter (WF_NCUA_001574329-419) (Lynch Ex. 80)
         o   Sep. 2, 2010 HVMLT Demand (WF_NCUA_000817057-74) (Lynch Ex. 60)

      These descriptions of these documents (with corresponding Bates number designations)

      are the same as the descriptions of the documents used in Wells Fargo’s accompanying

      Rule 56.1 Statement of Undisputed Facts.

(d)   The “Loan No.” and “Trust” columns of Exhibit C are based upon the same analysis

      regarding Exhibit A described above. That list of loans was then supplemented with the

      following information.

(e)   The “Third Party Letter(s)” column of Exhibit C, was compiled based upon information

      set forth in Plaintiffs’ Supplemental Interrogatory Responses (Lynch Ex. 119), which

      identifies the types of discovery or written notice of R&W breaches Plaintiffs allege



                                              -7-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 8 of 20




       Wells Fargo received. Based on Plaintiffs’ Supplemental Interrogatory Responses

       (Lynch Ex. 119), loans for which Plaintiffs allege Wells Fargo received written notice or

       discovered R&W breaches based upon a letter or letters Wells Fargo received requesting

       repurchase of a loan are listed on Exhibit C with an entry in the column with the heading

       “Third Party Letter(s).” Also based on Plaintiffs’ Supplemental Interrogatory Responses

       (Lynch Ex. 119), for each loan with an entry in the column with the heading “Third Party

       Letter(s),” there is also an entry in the column with the heading “Wells Fargo

       Demand(s)” identifying the letters through which Wells Fargo provided notice to the

       relevant Responsible Parties of the alleged R&W breaches and demanded repurchase of

       the loans. Each specific letter that has been identified with an entry in the “Third Party

       Letter(s)” and “Wells Fargo Demand(s)” columns of Exhibit C are identified by reference

       to their definition in Wells Fargo’s 56.1 Statement of Undisputed Facts, as well as the

       Bates number that identified the documents when they were produced to Plaintiffs in this

       action.

       6.     Attached hereto as Exhibit D is a chart entitled “R&W Compliance Loans for

Which the Responsible Party Disputed the Existence or Materiality of All Alleged R&W

Breaches,” submitted under Federal Rule of Evidence 1006 as a summary of voluminous records.

(a)    I supervised the preparation of Exhibit D, which summarizes information relating to

       loans at issue in this action for which Plaintiffs have not adduced evidence that Wells

       Fargo failed to comply with its notice and enforcement obligations, and for which the

       Responsible Party disputed the existence or materiality of alleged R&W breaches.

(b)    To prepare Exhibit D, certain documents, which are Exhibits to the Lynch Declaration,

       were reviewed to identify loans at issue in this action for which Plaintiffs have not



                                                -8-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 9 of 20




      adduced evidence that Wells Fargo failed to comply with its notice and enforcement

      obligations and the Responsible Party disputed the existence or materiality of alleged

      R&W breaches.

(c)   The documents cited in Exhibit D are:

         o Plaintiffs’ Supplemental Responses to Wells Fargo’s Contention
           Interrogatories (Lynch Ex. 119)
         o Opening Expert Report of Gary Shev, served in this action by Plaintiffs
           (Jan. 18, 2019), Exhibit 1 (Lynch Ex. 128)
         o Excel file “HVMLT 2006-12 Claim Review.xlsx” produced by Plaintiffs to Wells
           Fargo on June 4, 2019 as supplemental materials related to the Opening Report of
           Gary Shev (Lynch Ex. 129)
         o Reply Expert Report of Gary Shev to the Rebuttal Reports of Beverly Gentry,
           Kori Keith, and Joel Spolin, served in this action by Plaintiffs (Aug. 7, 2019),
           Exhibit 2 (Lynch Ex. 130)
         o Apr. 1, 2013 FFML Demand (WF_NCUA_001692973-78) (Lynch Ex. 46)
         o Apr. 1, 2013 FFML Demand (WF_NCUA_001692979-84) (Lynch Ex. 48)
         o Apr. 19, 2012 FFML Demand (WF_NCUA_000228074-86) (Lynch Ex. 22)
         o Apr. 26, 2013 ABFC Demand (WF_NCUA_001693054-64) (Lynch Ex. 16)
         o Aug. 20, 2010 HVMLT Demand (WF_NCUA_000817172-259) (Lynch Ex. 63)
         o Aug. 23, 2010 HVMLT Demand (WF_NCUA_000069139-40) (Lynch Ex. 59)
         o Aug. 23, 2012 FFML Demand (WF_NCUA_001689745-49) (Lynch Ex. 41)
         o Apr. 27, 2012 Aurora Letter (WF_NCUA_000228749-59) (Lynch Ex. 24)
         o Apr. 5, 2012 Aurora Letter (WF_NCUA_000228074-86) (Lynch Ex. 22)
         o June 5, 2012 Aurora Letter (WF_NCUA_001692831-35) (Lynch Ex. 29)
         o June 6, 2012 Aurora Letter (WF_NCUA_000229169-74) (Lynch Ex. 32)
         o May 11, 2012 Aurora Letter (WF_NCUA_000069683-87) (Lynch Ex. 26)
         o Aug. 10, 2012 Countrywide Response (WF_NCUA_001689603) (Lynch Ex. 93)
         o Aug. 14, 2012 Countrywide Response (WF_NCUA_001689634) (Lynch Ex. 72)
         o Aug. 14, 2012 Countrywide Response (WF_NCUA_001689635) (Lynch Ex. 70)
         o Aug. 14, 2012 Countrywide Response (WF_NCUA_001689636) (Lynch Ex. 75)
         o Aug. 27, 2010 Countrywide Response (WF_NCUA_000816974-7014) (Lynch Ex.
           61)
         o Aug. 3, 2012 Countrywide Response (WF_NCUA_000270074-75) (Lynch Ex. 89)
         o Feb. 4, 2011 Countrywide Response (WF_NCUA_000069204-05) (Lynch Ex. 68)
         o Jan. 14, 2011 Countrywide Response (WF_NCUA_000069186-88) (Lynch Ex. 64)
         o Jan. 22, 2011 Countrywide Response (WF_NCUA_000069191-93) (Lynch Ex. 66)
         o July 19, 2012 Countrywide Response (WF_NCUA_000046297) (Lynch Ex. 86)
         o July 27, 2012 Countrywide Response (WF_NCUA_000229699) (Lynch Ex. 91)
         o June 13, 2012 Countrywide Response (WF_NCUA_000229155) (Lynch Ex. 84)
         o May 2, 2012 Countrywide Response (WF_NCUA_000069564) (Lynch Ex. 79)
         o May 30, 2012 Countrywide Response (WF_NCUA_000069649) (Lynch Ex. 81)
         o Nov. 30, 2010 Countrywide Response (WF_NCUA_000069170) (Lynch Ex. 62)



                                              -9-
Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 10 of 20




   o   Dec. 7, 2010 HVMLT Demand (WF_NCUA_0002277301-07) (Lynch Ex. 69)
   o   Dec. 8, 2011 HVMLT Demand (WF_NCUA_000071623-26) (Lynch Ex. 85)
   o   Feb. 29, 2012 HVMLT Demand (WF_NCUA_000281308-13) (Lynch Ex. 92)
   o   Feb. 7, 2012 HVMLT Demand (WF_NCUA_000281241-307) (Lynch Ex. 90)
   o   Apr. 22, 2013 FHFA Letter (WF_NCUA_001693054-64) (Lynch Ex. 16)
   o   June 20, 2013 FHFA Letter (WF_NCUA_001694261-77) (Lynch Ex. 19)
   o   Apr. 19, 2013 First Franklin Response (WF_NCUA_001693018) (Lynch Ex. 50)
   o   Apr. 26, 2013 First Franklin Response (WF_NCUA_001693047) (Lynch Ex. 51)
   o   Dec. 3, 2012 First Franklin Response (WF_NCUA_001691372) (Lynch Ex. 45)
   o   May 24, 2013 First Franklin Response (WF_NCUA_001693984) (Lynch Ex. 47)
   o   May 3, 2013 First Franklin Response (WF_NCUA_001693664) (Lynch Ex. 52)
   o   Nov. 8, 2012 First Franklin Response (WF_NCUA_001690881) (Lynch Ex. 42)
   o   Oct. 2, 2012 First Franklin Response (WF_NCUA_001690214) (Lynch Ex. 28)
   o   Oct. 30, 2012 First Franklin Response (WF_NCUA_001690687) (Lynch Ex. 40)
   o   Oct. 30, 2012 First Franklin Response (WF_NCUA_001690688) (Lynch Ex. 37)
   o   Oct. 4, 2012 First Franklin Response (WF_NCUA_001690215) (Lynch Ex. 34)
   o   Oct. 5, 2012 First Franklin Response (WF_NCUA_001690217) (Lynch Ex. 31)
   o   Sep. 27, 2012 First Franklin Response (WF_NCUA_001690131) (Lynch Ex. 23)
   o   Sep. 28, 2012 First Franklin Response (WF_NCUA_001690212) (Lynch Ex. 25)
   o   Jan. 18, 2011 HVMLT Demand (WF_NCUA_000818428-33) (Lynch Ex. 71)
   o   Jan. 19, 2011 HVMLT Demand (WF_NCUA_000069189-90) (Lynch Ex. 65)
   o   Jan. 24, 2011 HVMLT Demand (WF_NCUA_000069194-96) (Lynch Ex. 67)
   o   Jan. 27, 2012 HVMLT Demand (WF_NCUA_000269692-96) (Lynch Ex. 88)
   o   July 25, 2012 FFML Demand (WF_NCUA_000069998-700002) (Lynch Ex. 35)
   o   July 30, 2012 FFML Demand (WF_NCUA_000070003-11) (Lynch Ex. 38)
   o   June 18, 2012 FFML Demand (WF_NCUA_000229169-74) (Lynch Ex. 32)
   o   June 26, 2013 ABFC Demand (WF_NCUA_001694261-77) (Lynch Ex. 19)
   o   June 8, 2012 FFML Demand (WF_NCUA_000069683-87) (Lynch Ex. 26)
   o   June 8, 2012 FFML Demand (WF_NCUA_001692831-35) (Lynch Ex. 29)
   o   Feb. 24, 2012 Kasowitz Letter (WF_NCUA_000281234-40) (Lynch Ex. 94)
   o   Feb. 6, 2012 Kasowitz Letter (WF_NCUA_000281308-13) (Lynch Ex. 92)
   o   Jan. 25, 2012 Kasowitz Letter (WF_NCUA_000281241-307) (Lynch Ex. 90)
   o   Nov. 15, 2011 Kasowitz Letter (WF_NCUA_000071623-26) (Lynch Ex. 85)
   o   Mar. 16, 2012 HVMLT Demand (WF_NCUA_000281234-40) (Lynch Ex. 94)
   o   Mar. 9, 2011 HVMLT Demand (WF_NCUA_000069197-202) (Lynch Ex. 73)
   o   May 11, 2012 FFML Demand (WF_NCUA_000228749-59) (Lynch Ex. 24)
   o   May 19, 2010 HVMLT Demand (WF_NCUA_000816974-7014) (Lynch Ex. 61)
   o   Aug. 22, 2012 Nationstar Letter (WF_NCUA_001689745-49) (Lynch Ex. 41)
   o   July 20, 2012 Nationstar Letter (WF_NCUA_000069998-700002) (Lynch Ex. 35)
   o   July 23, 2012 Nationstar Letter (WF_NCUA_000070003-11) (Lynch Ex. 38)
   o   Mar. 27, 2013 Nationstar Letter (WF_NCUA_001692973-78) (Lynch Ex. 46)
   o   Mar. 27, 2013 Nationstar Letter (WF_NCUA_001692979-84) (Lynch Ex. 48)
   o   Sep. 28, 2012 Nationstar Letter (WF_NCUA_001690148-53) (Lynch Ex. 43)
   o   Nov. 2, 2011 HVMLT Demand (WF_NCUA_001574329-419) (Lynch Ex. 80)
   o   Nov. 29, 2011 HVMLT Demand (WF_NCUA_000750368-406) (Lynch Ex. 83)
   o   Nov. 9, 2011 HVMLT Demand (WF_NCUA_000312070-73) (Lynch Ex. 77)



                                    -10-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 11 of 20




         o   Oct. 12, 2010 HVMLT Demand (WF_NCUA_000816974-7014) (Lynch Ex. 61)
         o   Oct. 3, 2012 FFML Demand (WF_NCUA_001690148-53) (Lynch Ex. 43)
         o   Jan. 4, 2012 Premium Point Letter (WF_NCUA_000269692-96) (Lynch Ex. 88)
         o   Aug. 10, 2010 Quinn Emanuel Letter (WF_NCUA_000817172-259) (Lynch Ex.
             63)
         o   Dec. 29, 2010 Quinn Emanuel Letter (WF_NCUA_000818428-33) (Lynch Ex. 71)
         o   Mar. 6, 2011 Quinn Emanuel Letter (WF_NCUA_000069197-202) (Lynch Ex. 73)
         o   May 12, 2010 Quinn Emanuel Letter (WF_NCUA_000816974-7014) (Lynch Ex.
             61)
         o   Nov. 12, 2010 Quinn Emanuel Letter (WF_NCUA_000277302-07) (Lynch Ex. 69)
         o   Nov. 23, 2011 Quinn Emanuel Letter (WF_NCUA_000750368-406) (Lynch Ex.
             83)
         o   Oct. 26, 2011 Quinn Emanuel Letter (WF_NCUA_000312070-73) (Lynch Ex. 77)
         o   Oct. 27, 2011 Quinn Emanuel Letter (WF_NCUA_001574329-419) (Lynch Ex. 80)
         o   July 26, 2013 Sand Canyon Response (WF_NCUA_001694524-29) (Lynch Ex. 18)
         o   Oct. 3, 2013 Sand Canyon Response (WF_NCUA_001695161-75) (Lynch Ex. 21)
         o   Sep. 2, 2010 HVMLT Demand (WF_NCUA_000817057-74) (Lynch Ex. 60)

       These descriptions of these documents (with corresponding Bates number designations)

       are the same as the descriptions of the documents used in Wells Fargo’s accompanying

       Rule 56.1 Statement of Undisputed Facts.

(d)    The “Loan No.,” “Trust,” “Third Party Letter(s),” and “Wells Fargo Demand(s)” columns

       of Exhibit D are based upon the same analysis underlying Exhibit C (described above).

       That list of loans was then supplemented with the following information.

(e)    To compile the “Responsible Party Response(s)” column of Exhibit D, loans for which

       Plaintiffs have not adduced evidence that Wells Fargo failed to comply with its notice

       and enforcement obligations and for which the Responsible Party disputed the existence

       or materiality of alleged R&W breaches were compiled and are identified in Exhibit D

       with an entry in the column with the heading “Responsible Party Response(s).” Evidence

       constituting responses from Responsible Parties was identified in the “Responsible Party

       Response(s)” column. Each specific letter that has been identified with an entry in the

       “Responsible Party Response(s)” column of Exhibit D are identified by reference to their




                                              -11-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 12 of 20




        definition in Wells Fargo’s 56.1 Statement of Undisputed Facts, as well as the Bates

        number that identified the documents when they were produced to Plaintiffs in this

        action.

       7.      Attached hereto as Exhibit E is a chart entitled “R&W Compliance Loans for

Which Wells Fargo Discovered All Alleged R&W Breaches After Statute of Limitations for

Repurchase Litigation Had Expired,” submitted under Federal Rule of Evidence 1006 as a

summary of voluminous records.

(a)     I supervised the preparation of Exhibit E, which summarizes information relating to the

        loans at issue in this action for which Plaintiffs have not adduced evidence that Wells

        Fargo failed to comply with its notice and enforcement obligations and for which the date

        that Plaintiffs claim Wells Fargo discovered or received written notice of R&W breaches

        occurred after the longest-possible (6-year) statute of limitations for repurchase litigation

        had expired.

(b)     To prepare Exhibit E, certain documents, which are Exhibits to the Lynch Declaration,

        were reviewed to identify loans at issue in this action for which Plaintiffs have not

        adduced evidence that Wells Fargo failed to comply with its notice and enforcement

        obligations and the date that Plaintiffs claim Wells Fargo discovered or received written

        notice of R&W breaches occurred after the longest-possible (6-year) statute of limitations

        for repurchase litigation had expired.

(c)     The documents cited in Exhibit E are:

            o Plaintiffs’ Supplemental Responses to Wells Fargo’s Contention
              Interrogatories (Lynch Ex. 119)
            o Opening Expert Report of Gary Shev, served in this action by Plaintiffs
              (Jan. 18, 2019), Exhibit 1 (Lynch Ex. 128)




                                                 -12-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 13 of 20




            o Excel file “HVMLT 2006-12 Claim Review.xlsx” produced by Plaintiffs to Wells
              Fargo on June 4, 2019 as supplemental materials related to the Opening Report of
              Gary Shev (Lynch Ex. 129)
            o Reply Expert Report of Gary Shev to the Rebuttal Reports of Beverly Gentry,
              Kori Keith, and Joel Spolin, served in this action by Plaintiffs (Aug. 7, 2019),
              Exhibit 2 (Lynch Ex. 130)
            o ABFC 2006-OPT2 PSA, WF_NCUA_000035016-215 at WF_NCUA_000035048
              (Lynch Ex. 1)
            o Apr. 22, 2013 FHFA Letter (WF_NCUA_001693054-64) (Lynch Ex. 16)
            o June 20, 2013 FHFA Letter (WF_NCUA_001694261-77) (Lynch Ex. 19)

(d)    The “Loan No.” “Trust,” and “Third Party Letter” columns of Exhibit E are based upon

       the same analysis underlying Exhibit B described above. That list of loans was then

       supplemented with the following information.

(e)    The “SOL Expiration Date” column of Exhibit E was created based upon a review of the

       ABFC 2006-OPT2 PSA to identify the Trust’s Closing Date (a defined term)

       (10/12/2006), and the corresponding date on which the longest-possible (6-year) statute

       of limitations for repurchase litigation expired (10/12/2012) (the “SOL Expiration Date”)

(f)    Exhibit E thereby sets forth loans at issue in this action for which the “SOL Expiration

       Date” is before the date of the letter identified in the “Third Party Letter” column.

       8.      Attached hereto as Exhibit F is a chart entitled “At Issue Loans for Which Wells

Fargo Issued Letters and Demands Based on Material Exceptions,” submitted under Federal Rule

of Evidence 1006 as a summary of voluminous records.

(a)    I supervised the preparation of Exhibit F, which summarizes information relating to loans

       at issue in this action for which Wells Fargo provided notice to the Responsible Party of

       alleged material exceptions and demanded repurchase.

(b)    To prepare Exhibit F, certain documents, which are Exhibits to the Lynch Declaration,

       were reviewed to identify loans for which Wells Fargo provided notice to the

       Responsible Party of alleged material exceptions and demanded repurchase.


                                               -13-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 14 of 20




(c)    The documents cited in Exhibit F are:

            o Exhibit G to Report of Christopher J. Milner (Jan. 18, 2019; corrected Jan. 25,
              2019) (Lynch Ex. 125)
            o Aug. 11, 2009 Wells Fargo Letter (WF_NCUA_001569379-82) (Lynch Ex. 55)
            o Dec. 21, 2009 HVMLT 2006-11 Demand (WF_NCUA_001569379-82;
              WF_NCUA_001696847) (Lynch Exs. 55-56)
            o Aug. 24, 2009 Wells Fargo Letter (WF_NCUA_001570702-05) (Lynch Ex. 95)
            o Mar. 25, 2010 HVMLT 2006-12 Demand (WF_NCUA_001570702-05;
              WF_NCUA_001696852) (Lynch Exs. 95-96)
            o Aug. 20, 2009 Wells Fargo Letter (WF_NCUA_001569375-78) (Lynch Ex. 97)
            o Dec. 21, 2009 HVMLT 2007-1 Demand (WF_NCUA_001569375-78;
              WF_NCUA_001696848) (Lynch Exs. 97-98)

(d)    To compile the “Loan No.” and “Trust” columns of Exhibit F, Plaintiffs’ list of loans

       with alleged Material Mortgage File Defects was extracted from Exhibit G of the Report

       of Plaintiffs’ proposed expert Christopher J. Milner, along with the identity of the Trust

       in which the loan underlying Plaintiffs’ claims is located.

(e)    The list of loans with alleged Material Mortgage File Defects was then narrowed based

       upon six documents demonstrating that Wells Fargo provided notice of alleged material

       document exceptions and then demanded repurchase for each of the loans identified in

       Exhibit F. (See Lynch Ex. 55, WF_NCUA_001569379-82; Lynch Ex. 56,

       WF_NCUA_001696847; Lynch Ex. 95, WF_NCUA_001570702-05; Lynch Ex. 96,

       WF_NCUA_001696852; Lynch Ex. 97, WF_NCUA_001569375-78; Lynch Ex. 98,

       WF_NCUA_001696848.)

       9.      Attached hereto as Exhibit G is a chart entitled “Countrywide’s Responses

Disputing Alleged Breaches Associated with Purported EODs in the HVMLT 2006-12 and

HVMLT 2007-1 Trusts,” submitted under Federal Rule of Evidence 1006 as a summary of

voluminous records.




                                               -14-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 15 of 20




(a)    I supervised the preparation of Exhibit G, which summarizes information relating to

       Plaintiffs’ claim that Countrywide Home Loans (“Countrywide”) breached its obligation

       to timely respond to Wells Fargo’s demands that Countrywide repurchase allegedly

       breaching loans in the HVMLT 2006-12 and HVMLT 2007-1 Trusts (each a “Wells

       Fargo Demand”), and that such breaches by Countrywide constituted Events of Default

       with respect to these Trusts.

(b)    To prepare Exhibit G, certain documents, which are Exhibits to the Lynch Declaration,

       were reviewed to identify allegedly breaching loans listed in the letters Wells Fargo sent

       to Countrywide demanding repurchase, and for which Countrywide responded either (i)

       disputing the existence or materiality of the alleged breaches, or (ii) agreeing that

       repurchase was warranted.

(c)    The documents cited in Exhibit G are:

         o Plaintiffs’ Supplemental Responses to Wells Fargo’s Contention Interrogatories
           (Lynch Ex. 119)
         o Expert Report of Leonard A. Blum (Jan. 18, 2019) (Lynch Ex. 122)
         o WF_NCUA_000071623-26 (Lynch Ex. 85)
         o WF_NCUA_000281241-307 (Lynch Ex. 90)
         o WF_NCUA_000281308-13 (Lynch Ex. 92)
         o WF_NCUA_000281234-40 (Lynch Ex. 94)
         o WF_NCUA_000816974-7014 (Lynch Ex. 61)
         o WF_NCUA_000069139-40 (Lynch Ex. 59)
         o WF_NCUA_000817057-74 (Lynch Ex. 60)
         o WF_NCUA_000817172-259 (Lynch Ex. 63)
         o WF_NCUA_000069189-90 (Lynch Ex. 65)
         o WF_NCUA_000069194-96 (Lynch Ex. 67)
         o WF_NCUA_000277302-07 (Lynch Ex. 69)
         o WF_NCUA_000818428-33 (Lynch Ex. 71)
         o WF_NCUA_000069197-202 (Lynch Ex. 73)
         o WF_NCUA_000309573-760 (Lynch Ex. 76)
         o WF_NCUA_000312070-73 (Lynch Ex. 77)
         o WF_NCUA_001574329-419 (Lynch Ex. 80)
         o WF_NCUA_000750368-406 (Lynch Ex. 83)
         o WF_NCUA_000750345-59 (Lynch Ex. 99)
         o WF_NCUA_000750331-44 (Lynch Ex. 100)



                                               -15-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 16 of 20




         o   WF_NCUA_000046927 (Lynch Ex. 86)
         o   WF_NCUA_000046928 (Lynch Ex. 87)
         o   WF_NCUA_000229699 (Lynch Ex. 91)
         o   WF_NCUA_000229698 (Lynch Ex. 91)
         o   WF_NCUA_001689603 (Lynch Ex. 93)
         o   WF_NCUA_001689601 (Lynch Ex. 93)
         o   WF_NCUA_001689603 (Lynch Ex. 93)
         o   WF_NCUA_001689602 (Lynch Ex. 93)
         o   WF_NCUA_000816974-7014 (Lynch Ex. 61)
         o   WF_NCUA_000069170 (Lynch Ex. 62)
         o   WF_NCUA_000069186-88 (Lynch Ex. 64)
         o   WF_NCUA_000069191-93 (Lynch Ex. 66)
         o   WF_NCUA_000069204-05 (Lynch Ex. 68)
         o   WF_NCUA_001689635 (Lynch Ex. 70)
         o   WF_NCUA_001689634 (Lynch Ex. 72)
         o   WF_NCUA_001689636 (Lynch Ex. 75)
         o   WF_NCUA_000069564 (Lynch Ex. 79)
         o   WF_NCUA_000228165 (Lynch Ex. 79)
         o   WF_NCUA_000069649 (Lynch Ex. 81)
         o   WF_NCUA_000228874 (Lynch Ex. 82)
         o   WF_NCUA_000229155 (Lynch Ex. 84)
         o   WF_NCUA_000229154 (Lynch Ex. 84)
         o   WF_NCUA_000229682 (Lynch Ex. 101)
         o   WF_NCUA_000229681 (Lynch Ex. 101)
         o   WF_NCUA_000046933 (Lynch Ex. 102)
         o   WF_NCUA_000046934 (Lynch Ex. 102)

(d)    Exhibit G was created based upon the documents Plaintiffs have identified as their

       alleged support for Events of Default in the HVMLT 2007-1 and HVMLT 2006-12

       Trusts. (See Plaintiffs’ Supplemental Responses to Wells Fargo’s Contention

       Interrogatories at 18, 22 (Lynch Ex. 119) and Expert Report of Leonard A. Blum, at 163,

       196 (Jan. 18, 2019) (Lynch Ex. 122).) The entries in the “Allegedly Breaching Loans”

       column of Exhibit G list the number of loans that were included on each of those

       documents identified by Plaintiffs.

(e)    The “Countrywide Responses” column of Exhibit G and the sub-columns within that

       column identify documents produced by Wells Fargo evidencing loans for which

       Countrywide either (i) disputed the alleged breach and declined to repurchase, or (ii)



                                              -16-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 17 of 20




        agreed that repurchase was warranted. That information is summarized with entries in

        the “Declined Loans” and “Approved Loans” columns. Source documents are identified

        with reference to the Bates numbers that identify the documents as they were produced to

        Plaintiffs in this action.

       10.      Attached hereto as Exhibit H is a chart entitled “At Issue Loans in the Liquidated

Loan Trusts That Were Liquidated Before Plaintiffs Allege Wells Fargo Was Obligated to Take

Action to Enforce Repurchase,” submitted under Federal Rule of Evidence 1006 as a summary of

voluminous records.

(a)     I supervised the preparation of Exhibit H, which summarizes information relating to

        loans at issue in this action that were liquidated before the dates on which Plaintiffs’

        proposed damages expert alleges Wells Fargo’s obligation to issue notice and repurchase

        demands to the Responsible Parties arose.

(b)     To prepare Exhibit H, certain documents, which are Exhibits to the Lynch Declaration,

        were reviewed to identify loans that were liquidated before the dates on which Plaintiffs

        have alleged that Wells Fargo’s obligation to issue notice and repurchase demands to the

        Responsible Parties arose.

(c)     The documents cited in Exhibit H are:

             o Corrected Reply Report of Christopher J. Milner, served in this action by Plaintiffs
               (Nov. 8, 2019), Adj. Ex. D (Lynch Ex. 126)
             o Excel file “ABFC 2006-OPT2 MF Loans NonZeros - 010819.xlsx”
               produced by Plaintiffs as reliance materials with the Corrected Reply Report of
               Christopher J. Milner (Lynch Ex. 127.M)
             o Excel file “ABFC 2006-OPT2 RW Loans NonZeros - 080819.xlsx”
               produced by Plaintiffs as reliance materials with the Corrected Reply Report of
               Christopher J. Milner (Lynch Ex. 127.N)
             o Excel file “HVMLT 2006-12 RW Loans NonZeros - 080819.xlsx”
               produced by Plaintiffs as reliance materials with the Corrected Reply Report of
               Christopher J. Milner (Lynch Ex. 127.O)



                                                 -17-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 18 of 20




             o Excel file “HVMLT 2007-1 RW Loans NonZeroes - 080819.xlsx”
               produced by Plaintiffs as reliance materials with the Corrected Reply Report of
               Christopher J. Milner (Lynch Ex. 127.P)
             o Excel file “SVHE 2007-OPT1 MF Loans NonZeros - 010819.xlsx” produced
               by Plaintiffs as reliance materials with the Corrected Reply Report of Christopher J.
               Milner (Lynch Ex. 127.Q)
             o Materials produced in support of the Corrected Reply Report of Christopher J.
               Milner, which purported to identify liquidation dates on the basis of remittance
               reports for the Trusts published by Wells Fargo

(d)    The information set forth in the “Loan No.,” “Trust,” and “Type of Alleged Breach”

       columns of Exhibit H is extracted from Plaintiffs’ list of loans with alleged damages,

       identified in certain of the Excel files produced in support of the Corrected Reply Report

       of Christopher J. Milner (Lynch Exs. 127.M-Q).

(e)    The entries in the “Claimed Notice and Demand Obligation Date” column of Exhibit H

       are based on the Corrected Reply Report of Christopher J. Milner, served in this action by

       Plaintiffs (Nov. 8, 2019), Adj. Ex. D (Lynch Ex. 126). The dates identified in the

       “Liquidation Date” column are based on the materials produced in support of the

       Corrected Reply Report of Christopher J. Milner, which purported to identify liquidation

       dates on the basis of remittance reports for the Trusts published by Wells Fargo. The

       loans at issue in this action in Exhibit H are those for which the “Claimed Notice and

       Demand Obligation Date” is after the date in the corresponding “Liquidation Date”

       column.

       11.      Attached hereto as Exhibit I is a chart entitled “Securities for Which Plaintiffs

Seek Double Recovery,” submitted under Federal Rule of Evidence 1006 as a summary of

voluminous records.




                                                 -18-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 19 of 20




(a)    I supervised the preparation of Exhibit I, which summarizes information relating to nine

       securities for which Plaintiffs seek recovery in this action for the same alleged injury that

       Plaintiffs have already recovered for in three prior settlements.

(b)    To prepare Exhibit I, certain documents, which are Exhibits to the Lynch Declaration.,

       were reviewed to identify the amount of alleged damages, including prejudgment interest,

       that Plaintiffs seek with respect to each security and the amount of settlement proceeds

       that Plaintiffs have previously allocated to the security following settlements in prior

       actions. Exhibit I therefore summarizes the amounts by which any damages award with

       respect to the securities must be reduced to prevent Plaintiffs from obtaining double

       recovery for any portion of their Claimed Damages.

(c)    The documents cited in Exhibit I are:

         o Plaintiffs’ Responses and Objections to Defendant Wells Fargo Bank, N.A.’s
           Supplemental Interrogatory to Plaintiffs dated October 26, 2017 (Lynch Ex. 117)
         o “Model_Results_021_100_0_PrimaryDmgs_ABFC 2006-OPT2 Waterfall Model -
           A3D.xlsx”, Worksheet “Damages”, Column AL, Row 9 (Lynch Ex. 127.G)
         o “Model_Results_021_100_0_PrimaryDmgs_ABFC 2006-OPT2 Waterfall Model -
           M1.xlsx”, Worksheet “Damages”, Column AL, Row 9 (Lynch Ex. 127.H)
         o “Model_Results_001_100_0_PrimaryDmgs_HVMLT 2006-11 Waterfall Model -
           A1A.xlsx”, Worksheet “Damages”, Column AL, Row 9 (Lynch Ex. 127.J)
         o “Model_Results_001_100_0_PrimaryDmgs_HVMLT 2006-11 Waterfall Model -
           A1B.xlsx”, Worksheet “Damages”, Column AL, Row 9 (Lynch Ex. 127.K)
         o “Model_Results_023_100_0_PrimaryDmgs_HVMLT 2006-12 Waterfall Model -
           2A2B.xlsx”, Worksheet “Damages”, Column AL, Row 9 (Lynch Ex. 127.I)
         o “Model_Results_015_100_0_PrimaryDmgs_HVMLT 2007-1 Waterfall Model -
           2A1A.xlsx”, Worksheet “Damages”, Column AL, Row 9 (Lynch Ex. 127.A)
         o “Model_Results_015_100_0_PrimaryDmgs_HVMLT 2007-1 Waterfall Model -
           2A1C2.xlsx”, Worksheet “Damages”, Column AL, Row 9 (Lynch Ex. 127.C)
         o “Model_Results_015_100_0_PrimaryDmgs_HVMLT 2007-1 Waterfall Model -
           B1.xlsx”, Worksheet “Damages”, Column AL, Row 9 (Lynch Ex. 127.D)
         o “Model_Results_001_100_0_PrimaryDmgs_SVHE 2007-OPT1 Waterfall Model -
           IIA3.xlsx”, Worksheet “Damages”, Column AL, Row 9 (Lynch Ex. 127.L)

(d)    The “Trust,” “CUSIP,” and “Amount Already Recovered” columns of Exhibit I include

       information set forth in Plaintiffs’ Responses and Objections to Defendant Wells Fargo



                                               -19-
      Case 1:14-cv-10067-KPF-SN Document 536 Filed 10/30/20 Page 20 of 20




       Bank, N.A.’s Supplemental Interrogatory to Plaintiffs dated October 26, 2017 (Lynch Ex.

       117). The Claimed Damages for each security was obtained from the Excel file materials

       produced by Plaintiffs in support of the Reply Report of Christopher J. Milner. (Lynch

       Ex. 127.)

(e)    The entries in the “Reduction to Prevent Double Recovery,” column of Exhibit I were

       calculated by subtracting the figures in the “Amount Already Recovered” column from

       the “Claimed Damages” column; however, only the total claimed damages figure for the

       SVHE 2007-OPT1 CUSIP is noted in the “Reduction to Prevent Double Recovery

       Column” for that holding because Plaintiffs’ claimed damages in this action are less than

       the amounts they have already recovered for that holding through prior settlements.

      12.    I declare under penalty of perjury that the foregoing is true and correct.

Dated: March 13, 2020
(Corrected: April 3, 2020)
       New York, New York
                                                            /s/ Tracy V. Schaffer
                                                            Tracy V. Schaffer




                                              -20-
